El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El Secretario de la Corte de Distrito de Guayama se dirigió al registrador de la propiedad del distrito,' avisándole, a los efectos del artículo 91 del Código de Enjuiciamiento Civil, que en su oficina se había radicado una demanda se-guida por Amelia Velázquez en representación de su hijo me-nor Miguel contra J. F. de Choudens y otros sobre comple-*269mentó de herencia, rendición de cuentas y entrega de frutos, rentas, y productos. En el aviso se transcribe la súplica de la demanda y se describen las tres propiedades envueltas o sujetas a los efectos de la sentencia que pudiera recaer en el litigio.
El registrador suspendió la anotación de la demanda in-teresada, por no insertarse la providencia u orden de la corte de distrito decretando la anotación, y por no insertarse co-pia de la demanda para poder apreciar no sólo el derecho re-clamado en su acción y hacer constar en la anotación las cir-cunstancias exigidas por el artículo 9 de la Ley Hipotecaria como dispone el 72 de la misma ley, sino también para cono-cer y cancelar con exactitud en sellos de rentas internas los derechos que deben cobrarse con arreglo a la escala que de-termina el número 5 del arancel comprendido en la sección 22 de la ley de 10 de marzo de 1904, pág. 187 tal como está •enmendada por la Ley No. 32 de 30 de noviembre de 1917, págv 311, Yol. 2, y no con sujeción al número 4 del citado arancel y que son los que ha depositado el interesado, los cuales son insuficientes toda vez que la anotación preventiva que se interesa debe hacerse en el mismo lugar .del libro en que correspondería hacer la inscripción si el derecho anotado se convirtiera -en derecho inscrito, y no por nota marginal.
Contra esa calificación interpuso la indicada Amelia Ve-lázquez el presente recurso gubernativo.
Estudiemos la primera cuestión. El artículo 91 del Có-digo de Enjuiciamiento Civil prescribe que en una acción que afecte al título o al derecho de posesión de una propiedad inmueble, el demandante al tiempo de presentar la demanda, y el demandado al tiempo de formular su contestación, cuan-do en dicha contestación se solicite un remedio afirmativo en su favor, o en cualquier tiempo después, pueden presentar para su anotación al registrador del distrito en que radicare la propiedad o parte de ella, u'n aviso de la cuestión litigiosa pendiente, conteniendo los nombres y apellidos de las partes, *270el objeto de acción o defensa y nna descripción de la propie-dad afectada.
Alega -el registrador que ese precepto legal debe interpre-tarse armonizándolo con los artículos 42 y 43 de la Ley Hipo-tecaria que prescriben que podrá pedir anotación preventiva de sn derecho, entre otros casos, el que demandare en jui-cio la propiedad de bienes inmuebles, o la constitución, decla-ración, modificación o extinción de cualquier derecho real, pe-ro la anotación sólo podrá hacerse en el registro cuando se ordene por providencia judicial, en virtud de documento bas-tante, al prudente arbitrio del juzgador. Y en su consecuen-cia sostiene que sólo a virtud de orden judicial puede en la actualidad anotarse una demanda en el registro, porque de otro modo, según él, se interpretaría el artículo 91 del Có-digo de Enjuiciamiento Civil como derogando preceptos de la Ley Hipotecaria, lo que sería contrario a la ley y a la juris-prudencia de esta Corte Suprema.
No estamos conformes con el registrador. Ambos proce-dimientos, el de la Ley Hipotecaria y el del Código de En-juiciamiento Civil, pueden subsistir independientemente y en el presenté caso la parte interesada optó por seguir el de la última ajustándose a las indicaciones de esta Corte Suprema contenidas en la opinión emitida al decidir el.caso de Mollfulleda v. El Registrador de la Propiedad, 17 D. P. R. 31. Y cuando se solicita la anotación de acuerdo con el artículo 91 del Código de Enjuiciamiento Civil, no es necesario que la corte la ordene. Basta que la solicite la parte interesada.
En cuanto al segundo motivo de la nota, estamos confor-mes en que el registrador puede exigir que la parte interesada le demuestre por medio de documento auténtico que se trata del caso previsto en la ley, pero esto no quiere decir que sea absolutamente necesaria una copia literal de la demanda. La misma ley prescribe lo que debe contener el aviso y con la ley se cumplió substancialmente en este caso. A nuestro jui-cio el aviso remitido proporcionó al registrador los datos ne-cesarios para verificar o negar la anotación.
*271En su alegato desarrolla el registrador su teoría de que en vez de registrarse el aviso, por nota marginal debe serlo por nota puesta en el mismo lugar del libro en que corres-pondería hacer la inscripción si el derecho anotado se convir-tiera en .derecho inscrito, cobrándose entonces de acuerdo con el número 5 del arancel en vez de cobrarse por el número 4.
No es extraño que no podamos encontrar precepto alguno en la misma Ley Hipotecaria que prevea el modo de anotar el aviso, ya que la Ley Hipotecaria se aprobó muchos años antes, que el Código de Enjuiciamiento Civil, pero el mismo registrador reconoce que la práctica ha sido registrar los avi-sos por medio de notas marginales y en verdad nos parece tal método más en armonía con el propósito de la ley, o sea el de notificar el hecho a las personas que desearen comprar los bienes anotados o adquirir gravámenes sobre los mismos, que el que propone el registrador.
Por virtud de todo lo expuesto, opinamos que debe revo-carse la resolución recurrida y ordenarse la anotación soli-citada.

Revocada la nota y ordenada la anotación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.